      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 1 of 45




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                     Case No. 19-CV-3051
                         Plaintiff,

           --against--
                                                     MEMORANDUM IN OPPOSITION TO
 GRACE ELIZABETH MILLER,                             NON-DORSEY DEFENDANTS MOTION
 CATHERINE SCHAEFER,                                 TO DISMISS
 LINDSEY MIDDLECAMP,
 DAVID MIDDLECAMP,
 PETER MAYER,
 DAVID GREEN,
 DORSEY AND WHITNEY

                         Defendants.



       Plaintiff Brock Fredin (“Plaintiff”), proceeding pro se, hereby submits this memorandum

of law in opposition to Non-Dorsey Defendants Motion to Dismiss [Docket No. 62] against

Defendant Lindsey Middlecamp (“Defendant Lindsey Middlecamp”), Defendant David

Middlecamp (“Defendant David Middlecamp”), Defendant Grace Miller (“Defendant Miller”) and

Defendant Catherine Schaefer (“Defendant Schaefer”), collectively (“Non-Dorsey Defendants” or

“Defendants”).1

                                       BACKGROUND




       1
          Given new February 11, 2020 FOIA evidence, Defendants withheld material evidence,
lied under oath, and coordinated an April 21, 2017 and April 25, 2018 secret backchannel
extrajudicial communication in yet another scheme to interfere with this Court’s filings, tamper/rig
with state court actions, and cover up Defendants alleged misconduct. As a result, the allegations
against Defendants contained in this Complaint and Motion to Dismiss stage appear to be just the
tip of the iceberg in Defendants apparent misconduct as it relates to these cases. See February 13,
2019 Pl. Decl at Ex. A. [Doc. 42.]
                                                 1
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 2 of 45




       As set forth herein, Defendant’s Motion to Dismiss Counts 1-19 of the Complaint should

be denied. Plaintiff has plausibly alleged facts to support malicious prosecution (Count 1-3), false

imprisonment (Count 4), abuse of process (Count 5-7), assault and battery (Count 7-1), negligence

(Count 8-10), fraud (Count 11), invasion of privacy (Count 12), intentional infliction of emotional

distress (“IIED”) (Count 13-16), negligent infliction of emotional distress (Count 17), abuse of

process (Count 18), conspiracy (Count 19), and false arrest (19-2). Therefore, Plaintiff opposes

Defendant’s Motion to Dismiss as he has properly stated claims for the above-referenced claims.

As a result, Plaintiff respectfully requests that this Court dismiss the motion in its entirety for the

reasons set forth more fully below.

                                    STATEMENT OF FACTS

       As an initial matter, Defendant’s memorandum of law in support of their Motion to Dismiss

is replete with material misrepresentations, distortions of the facts and assertions that are simply

not pertinent to the Motion to Dismiss. Plaintiff must set the record straight as a result. Defendants

only goal is to conduct violent renditions, falsely imprison Plaintiff, sadistically torture Plaintiff,

take his mother, and seize his life for no apparent or justifiable reason. Defendants attacks are

evidenced where they fail to acknowledge their actions to rig and tamper with the state court

process by alleging “[p]rivate citizens do not exercise the power of the state to charge anyone with

crimes.” (See. MTD. ¶ 3.) By way of example, Defendants self-dealt by using their powerful

official government roles to send January 24, 2017, December 14-15, and April 25, 2018 emails

to solicit illegal charges in an effort to engage in their torture chamber scheme. (See [Docket. No.

26; 42]) As a result, Defendants self-dealing enabled them to rig and tamper with every witness

in State v. Fredin, Case No. 62-CR-17-3156 (“Miller State Action”). Defendants are extremely

powerful Ivy-league educated state/federal prosecutors and commanders of military bases where


                                                  2
       CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 3 of 45




they use their official roles to illegally attack Plaintiff with sham charges based on imaginary

hoaxes they themselves fantasized in an effort to silence alleged legitimate criticism. Defendants

unequivocally committed felony stalking, obstruction of justice, revenge pornography, witness

tampering, infinite false reporting, assault, and kidnapping. Indeed, if Defendants were men they

would be in prison for many years. It remains totally outrageous, embarrassing, and shameful

Defendants have not been held accountable by being prosecuted to the full extent of the law. Given

Defendants actions to publish about him, show they are completely obsessed with him. Defendants

are dangers to society, act like monsters2, and took Plaintiff’s mother from him. Defendants

display the most cowardly actions in extending their abuse the court system to coverup their self-

dealing. Defendants intentionally omit their secret actions to engage in a malicious prosecution

scheme to violently torture Plaintiff Brock Fredin. (See Compl. ¶ 8, 2, 6.) Plaintiff presents the

following cases that relate to the issues in this action:

              •   State v. Fredin, Case No. 62-CR-17-3156 (“Miller State Action”)
              •   Miller v. Fredin, Case No. 62-CR-16-46 (“Miller v. Fredin”)
              •   Schaefer v. Fredin, Case No. 62-HR-CV-16-411 (“Schaefer v. Fredin”)
              •   Schaefer v. Fredin, Case No. 62-HR-CV-18-527

                                             Malicious Prosecution

         Between June 2016 and present, Defendants rigged events leading to the unlawful charge

in the Miller State Action.          Defendant Miller created a knowingly false police report and

incessantly continued to file over a two (2) year period. Defendant Middlecamp eluded to knowing

Defendant Schaefer in her January 24, 2017 email by stating “I have a friend who …“. (See

[Docket. No. 26 Ex. C; 42]) Defendant Middlecamp admits to knowing Defendant Miller by


          2
            Defendants attacked Plaintiff’s mother and family in their recent Motion to Disqualify response.
Specifically, Defendants published bloody photos of Plaintiff’s dead mother. They ask questions during a deposition
(in a separate case) targeting Plaintiff’s family and redact a transcript to mislead the Court. Defendants actions are
totally unacceptable.
                                                          3
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 4 of 45




stating “I do think she’ll take comfort knowing that the investigator and your office have a

consistent set of eyes on this guy.” (See April 6, 2020 Fredin Decl. Ex. A.) Defendant Miller’s

charges related to Plaintiff’s Match.com profile were dismissed repeatedly by the Saint Paul City

Attorney’s Office, acknowledged as being futile, and frivolous by Saint Paul Assistant City

Attorney Tara Patet in her January 24, 2017 email where Ms. Patet stated “we just haven’t had a

prosecutable case presented to us yet.” Id. Ms. Patet forwarded this email to Defendant

Middlecamp by way of Mary Ellen Heng. Id. The charges were only reopened based on

Defendants unlawful actions. (See [Docket. No. 26 Ex. C.]) During the actual trial, Defendants

possessed evidence that would have exonerated Plaintiff, but intentionally failed to disclose it.

(See [Docket. No. 26 Ex. C.; 42 Ex. A, D-G]; April 6, 2020 Fredin Decl. Ex. A) Defendant Miller

knowingly withheld exculpatory evidence. Shockingly, Defendant Miller lied under oath during

the Miller State Action where she admitted purchasing a Match.com spy subscription to repeatedly

stalk Plaintiff’s profile to view/click the profile. Defendant Miller misled the jury, the prosecutor,

and the state court into thinking her view was a direct email when it was not. (See April 6, 2020

Fredin Decl. Ex. B.) And, lied under oath by failing to disclose her concerted actions to fabricate

the charges with Defendant Lindsey and David Middlecamp and Schaefer. (See Id; [Docket. No.

26 Ex. C.; 42 Ex. A, D-G]) Sadly, Defendants maliciously prosecuted Plaintiff without probable

cause by way of their January 24, 2017, December 14-15, 2017, and April 25 2018 extrajudicial

backchannel emails. (See Compl. ¶ 1.)

                                        False Imprisonment

       Defendants falsely imprisoned Plaintiff. Between October 17, 2018 and June 12, 2019,

Defendants knowingly rigged events leading to false imprisonment, ongoing assault and sadistic

torture. Moreover, Defendants falsely imprisoned Plaintiff on April 28, 2017. Defendants allege


                                                  4
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 5 of 45




that Plaintiff was “sentenced to the Ramsey County Workhouse.” (See Non-Dor or Dor. MTD. ¶

3.) Defendants fail to acknowledge that no other litigant in the history of Minnesota had ever been

given an executed year sentence for having an alleged harmless Match.com profile let alone under

a facially unconstitutional subsection of Minn. Stat. § 609.749 Subd. 2(6). If Plaintiff can be

criminally charged, ruined, and violently tortured for expressing his opinion under a First

Amendment context, how is it even possible that Defendants are not even minimally investigated

given their tabloid attacks, Minnesota Court of Appeals leaks,3 abuse of the court system, felony

actions, and Twitter physical threats? The answer is simple: Defendants rigged this entire process.

Defendants Motion to Dismiss is yet another example of their failure to take responsibility or

apologize for rigging every action. In reality, Defendant Middlecamp and Schaefer contacted

Defendant Miller to coordinate Defendant Miller before Defendant Miller filed a single police

report and restraining order. And, then they applied pressure to their superiors by alleging Plaintiff

criticized the Ramsey County bench and the Minneapolis City Attorneys’ Office - an office

Defendant Middlecamp worked and where she was positioned to facilitate Defendants scheme.

Even worse, Defendants have failed to disclose why they provided a pro bono lawyer on behalf of

Defendant Schaefer (who had never met, seen, or spoken to Plaintiff) in a civil case and why this

was part-in-parcel to the Minneapolis City Attorney Office’s scheme to maliciously prosecute

Plaintiff on behalf of Defendant Lindsey Middlecamp, backchannel communication, coordinated

pile-ons, and secret skunkwork4 Gestapo5 level prosecutions and raids to silence peaceful

oppositional criticism. The real tragedy is that it remains remarkable Defendants have not been




       3
         Defendants leaked the Miller v. Fredin Minnesota Court of Appeals decision before it
was officially published.
       4
         https://en.wikipedia.org/wiki/Skunkworks_project
       5
         https://en.wikipedia.org/wiki/Gestapo
                                                  5
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 6 of 45




investigated, charged, and prosecuted for their radical efforts to violently torture Plaintiff. The

state clearly has no interest in doing so because it would cast negative light on their corrupt

processes and jeopardize several careers.        Plaintiff is demanding Defendants be criminally

prosecuted by state and federal authorities.

                                         Abuse of Process

        As described above, Defendants false imprisonment led to the loss of liberty or access to

legal resources necessary to file appropriate motions with the state court. Defendants knowingly

conspired to remove Plaintiff’s private retained attorney and legal resources.          Secondly,

Defendants actions forced Plaintiff to unlawfully labor without pay. Thirdly, Defendants sought

to violate Minn. R. Prof. Rule 8.4(e) by improper criminal prosecution in a civil case. Fourth,

Defendants improperly used Defendant Middlecamp’s official position to execute their improper

scheme.

                                        Assault and Battery

        Between October 17, 2018 and June 12, 2019, Defendants knowingly rigged efforts and

events leading to assault and battery. Plaintiff was unlawfully assaulted, battered, and tortured

throughout this period.

                                               Negligence

        Between June 2016 and present, Defendants negligently allowed a vindictive prosecution

and December backchannel emails to occur. Defendants owed Plaintiff a duty of care, knowingly

breached their duty of care, and caused harm to Plaintiff.

                                        Invasion of Privacy

        Between October 17, 2018 and June 12, 2019, Defendants intentionally intruded upon

Plaintiff’s privacy.


                                                   6
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 7 of 45




                             Intentional Infliction of Emotional Distress

        Between June 2016 and present, Defendants acted recklessly, with extreme and outrageous

conduct, that caused severe emotional distress.

                              Negligent Infliction of Emotional Distress

        Between June 2016 and present, Defendants knowingly created a danger zone and placed

Plaintiff in that danger zone to falsely imprison or maliciously prosecute Plaintiff.

                                              Conspiracy

        Between June 2016 and present, Defendants acted in concert with Defendants in this action

to execute their improper schemes on all counts.

                                              False Arrest

        Between April 2017 and present, Defendants acted in concert to execute their improper

schemes on all counts.



                                        LEGAL STANDARD

        “To survive a Rule 12(b)(6) motion to dismiss, a complaint must allege sufficient facts,

when accepted as true, that state a facially plausible claim for relief.” Jefferson v. Roy, 2017 WL

4325704, at *1 (D. Minn. Sept. 28, 2017) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The

factual allegations must be sufficient to “raise a right to relief” in order to “state a claim to relief

that is plausible on its face.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 555 (2007). See also Martin

v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985). “When determining whether a complaint states

a claim for relief that is plausible on its face, a district court accepts as true all factual allegations

in the complaint and draws all reasonable inferences in the plaintiff’s favor.” Blankenship v. USA

Truck, Inc., 601 F.3d 852, 853 (8th Cir. 2010).


                                                    7
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 8 of 45




                                           ARGUMENT

       The dismissal of the above-referenced counts would be improper in this case as a matter of

law. First and foremost, Plaintiff provided sufficient facts to support each malicious prosecution

claims (Count 1-3), false imprisonment (Count 4), abuse of process claims (Count 5-7, 18), assault

and battery (Count 7-1), negligence (Count 8-10), fraud (Count 11), invasion of privacy (Count

12), intentional infliction of emotional distress (“IIED”) (Count 13-16), negligent infliction of

emotional distress (Count 17), abuse of process (Count 18), conspiracy (Count 19), and false arrest

(Count 19-2). Moreover, Plaintiff has provided facts that are sufficient to show Defendant’s used

their official roles in the Minneapolis City Attorneys’ Office to offer pro bono attorney’s to

Defendant Schaefer and maliciously prosecute Plaintiff using improper extrajudicial

communication. Additionally, as this memorandum of law will describe in more detail below,

Defendant engage in patently bad-faith litigation practices including deliberately concealing their

efforts to terrorize Plaintiff and unlawfully torture Plaintiff with bogus charges and vindictive year

sentences. For the reasons set forth below, the Court should dismiss the motion in its entirety.

I.     Plaintiff States Malicious Prosecution Claims (Counts 1-3)

       The elements of malicious prosecution require (1) the action [must be] brought without

probable cause or reasonable belief that the plaintiff would ultimately prevail on the merits; (2)

the action must be instituted and prosecuted with malicious intent; and (3) the action must

terminate in favor of the defendant. Kellar v. VonHoltum, 568 N.W.2d 186, 192 (Minn. App.

1997), review denied (Minn. Oct. 31, 1997). Both the probable cause and malice elements of a

malicious prosecution claim are factual questions for the jury. Smith v. Maben, 42 Minn. 516, 518,

44 N.W. 792, 793 (1890) (“Malice . . . is a distinct issue to be found, as a question of fact, by the

jury.”); Burton v. St. Paul, Minneapolis & Manitoba Ry. Co., 33 Minn. 189, 192, 22 N.W. 300,



                                                  8
       CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 9 of 45




301 (1885) (“When the facts are in controversy, the subject of probable cause should be submitted

to the jury . . . .”).

         Plaintiff presents several cases showing a strong likelihood of success in support of a

malicious prosecution claim:

             •    Allen v. Osco Drug, Inc., 265 N.W.2d 639 (Minn. 1978) (malicious prosecution
                  upheld on appeal after jury verdict in favor of a plaintiff where malicious
                  prosecution may be proven on a showing that the defendant acted with
                  "recklessness," or that the defendant acted "contrary to one's own conviction of
                  duty or with a willful disregard of the rights others.")
             •    Murray v. Wal-Mart, Inc., 874 F.2d 555, 560 (8th Cir. 1989) (holding that store
                  acted with police in working to prosecute without probable cause to support
                  malicious prosecution claim)
             •    Bender v. City of New York, 78 F.3d 787 (2d Cir. 1996) (supporting a malicious
                  prosecution claim)
             •    Morgan v. McLaughlin, 188 N.W.2d 829, 831 (Minn. 1971) (malicious prosecution
                  is defined as instigating charges without probable cause)
             •    Bryant v. American Sur. Co., 69 Minn. 30, 30, 71 N.W. 826, 826 (1897)
                  (malicious prosecution for crime)
             •    Grimes v. Bagwell, 837 S.W.2d 554, 558 (Mo. Ct. App. 1992) (finding no probable
                  cause when defendant in malicious prosecution action had misrepresented essential
                  facts to prosecuting attorneys) (quoted in several Eighth (8th) circuit cases)
             •    Hazlett v. City of Pine Lawn, Case No. 4:12-CV-1715 JAR (E.D. Mo. Aug. 19,
                  2013) (presenting false evidence or withholding evidence supports a claim of
                  malicious prosecution)

         As to the first prong, Defendants brought without probable cause unlawful charges and a

vindictive executed year sentence in the following actions:

              •    State v. Fredin, Case No. 62-CR-17-3156 (“Miller State Action”)
              •    Miller v. Fredin, Case No. 62-CR-16-46 (“Miller v. Fredin”)
              •    Schaefer v. Fredin, Case No. 62-HR-CV-16-411 (“Schaefer v. Fredin”)
              •    Schaefer v. Fredin, Case No. 62-HR-CV-18-527

Defendants allege “[p]laintiff allegations that ‘Defendants’ charged Plaintiff with a crime is an

incorrect assertion as a matter of law. Private citizens do not exercise the power of the state to


                                                  9
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 10 of 45




charge anyone with crimes.” (See MTD. ¶ 3.) As evidenced by new FOIA productions,

Defendants directed the state in pursuing the frivolous charges and obscene unlawful executed jail

sentence through their roles in state offices for their own personal benefit. Given the FOIA

production, Defendants withheld exculpatory evidence and lied under oath. Seneschal v. AM

Broadband, LLC, Civil Action No. CCB-08-2171 (D. Md. Sep. 8, 2010) (holding that because

defendant failed to provide police with exculpatory evidence regarding the plaintiff, summary

judgment was inappropriate as to a malicious prosecution claim. (quoting Brown v. Dart Drug,

77 Md. App. 487 (Md. Ct. Spec. App. 1989)) Defendants however obviously did not act under

the color of state law. Rae v. County of Suffolk, 693 F. Supp. 2d 217 (E.D.N.Y. 2010) (Holding

that a police officer was not acting under color of law when she complained to her own police

department that she was raped by her husband. And, where the husband was criminally prosecuted,

brought to trial, and found completely innocent.) Most egregiously, Defendants procured the

Miller State Action by proffering evidence of fraud, perjury, conspiracy, misrepresentation,

falsification of evidence, withholding of evidence, and tampering with every witness. Most

importantly, as new evidence illustrates, Defendants created the unlawful charges in the Miller

State Action by gratuitous unlawful use of their official roles as prosecuting authorities.

Defendants self-dealing is evidenced by tampering with the Miller State Action for their own

personal benefit to directly re-open charges in the Miller State Action that were previously

immediately dismissed based on First Amendment concerns. (See [Docket. No. 26 Ex. C.; 42 Ex.

A, D-G]; April 6, 2020 Fredin Decl. Ex. B.) Moreover, Defendants did so by way of multiple

bogus pile-on actions from Defendant Schaefer and Middlecamp where Plaintiff had never met,

seen, or spoken to these women by citing Miller v. Fredin and the Miller State Action in Schaefer

v. Fredin to pressure their superiors with absurd communications alleging that Plaintiff was a


                                               10
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 11 of 45




“serial harasser” to target and silence Plaintiff. Moreover, Defendants withheld material evidence

and lied under oath to setup the events. Id. Defendants did not stop there, unfortunately.

Defendants continued for years to leak information to the media and their own Twitter accounts to

apply even more pressure to their colleagues in the Minneapolis and Saint Paul City Attorneys

Offices and destroy Plaintiff’s reputation in the process. Defendants were not complaining of real

crime. Rather, they were concerned their official roles as public officials were being criticized.

Defendants laughed, joked, and found it funny they were destroying Plaintiff and his family.

Defendants treated their official roles as if they were members of the mafia – racketeering events

with their colleagues, extorting Plaintiff, violently kidnapping, financially ruining, destroying or

stealing all of his personal property, and consistently threatening violence.            Even today,

Defendants have taunted Plaintiff by mocking the fact they took his mother from him by publishing

bloody photos of his dead mother in this case and repeatedly attempting to use this fact to trigger

Plaintiff into reacting. Indeed, Defendants actions are the same as violent monsters. Defendants

have attempted to file thirty (30) – which is a conservative estimate - cases in state court and have

actually filed at least twelve (12) to fifteen (15) to flood the state court system. Defendants alleged

that the First Amendment did not protect Plaintiff’s harmless Match.com profile by continuing to

allege that Plaintiff “harassed” others. A “criminal charge or indictment would constitute "formal

legal action" sufficient to trigger a malicious prosecution claim.” State Bank of Bellingham v.

Bancinsure, Inc., No. 13-cv-0900 (SRN/JJG) (D. Minn. Sep. 29, 2014) (quoting Stead-Bowers v.

Langley, 636 N.W.2d 334, 341 (Minn. Ct. App. 2001) To prevail on a claim for malicious

prosecution, "the want of probable cause must be very palpable.” First Nat. Bank of Omaha v.

Marquette Nat, 636 F.2d 195 (8th Cir. 1980) (quoting Virtue v. Creamery Package Mfg. Co., 142




                                                  11
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 12 of 45




N.W. 930, 936 (Minn. 1913) As this case demonstrates, Defendants original and subsequent

criminal complaint was dismissed repeatedly. (See April 6, 2020 Fredin Decl. Ex. B.)

       Defendants further allege “the requirement that the criminal proceeding ultimately

terminated in favor of the Defendant here - the Plaintiff – is conclusively unsatisfied … The

Plaintiff was prosecuted for crimes … ” (See MTD. ¶ 4) Defendants sham proceeding was ruled

unconstitutional on June 19 and 26, 2019 by the Minnesota Supreme Court and the Minnesota

Court of Appeals respectively. (See September 4, 2019 Order in State v. Fredin, 62-CR-17-3156;

June and October Orders in State v. Fredin, A19-0085.) Defendants sham proceeding was vacated

on September 4, 2019 by the Ramsey County District Court. Id.

       Defendants are/were obsessed and “unhappy” with Plaintiff and took a circular secret

extrajudicial route to invoke proceedings by systematically engaging in a patently unlawful

malicious scheme to repeatedly bring proceedings using their unique and special relationship with

the City of Minneapolis. Grise v. Allen, Case No. 5:11-195-KKC, at *16 (E.D. Ky. Mar. 30, 2016)

(citing a semi-extrajudicial route to execute charges.) (citing Mullins v. Richards, 705 S.W.2d 951

(Ky. Ct. App. 1986.) Moreover, Defendants procured the Miller State Action by fraud, lying under

oath, misrepresented and withheld evidence. For example, their show cause motion rested on

several knowingly false police reports by Defendant Catherine Schaefer and their rigged tactics

e.g., direct extrajudicial contact with prosecutors and their quid-pro-quo pro bono scheme. And,

their Miller State Action rested on knowingly false reports by Defendant Miller that she could view

and click her ex-boyfriends harmless Match.com profile, withholding of exculpatory evidence that

would have exonerated Plaintiff, and lying under oath. (See [Docket. No. 26 Ex. C.; 42 Ex. A, D-

G]; April 6, 2020 Fredin Decl. Ex. B.) Specifically, Defendant Miller failed to disclose that she

solicited the charges through Defendant Middlecamp during any testimony. (See [Docket. No. 26


                                                12
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 13 of 45




Ex. C.; April 6, 2020 Fredin Decl. Ex. B.) Defendant Miller further failed to disclose her

knowledge that she and Defendant Middlecamp were secretly contacting, and, most importantly,

tampering with all witnesses in the Miller State Action before trial. (See [Docket. No. 42 Ex. A])

       As to the second prong, Defendants repeatedly acted with malice by engaging in the actions

described below. Allen v. Osco Drug, Inc., 265 N.W.2d 639, 645 (Minn. 1978) (stipulating malice

is critical element of malicious prosecution) Defendants 1) illegally used their official roles for

their own benefit; 2) tampered with proceedings to reopen closed criminal complaints; 3) pressured

their superiors through bogus tabloid coverage pressure; 4) violently raided Plaintiff’s home; 5)

tampered with pre-trial witnesses; 6) multiple frivolous pile-on proceedings and abuse of the state

court system to level countless unending false police reports and proceedings; 7) executed

unlawful year sentences; and 8) destruction of Plaintiff’s professional livelihood. Moreover,

Defendants malicious scheme was foreshadowed and admitted to by references from Defendant

Schaefer and Mayer’s on-the-record statements during a May 4, 2017 hearing claiming that

Plaintiff should have a “brief prison stay”:




(See Schaefer v. Fredin, Case No. 62-HR-CV-16-411, May 4, 2017 Tran. ¶ p. 3-4 line 25 and 1.)

Moreover, Defendants scheme was illustrated by December 14, 2017 extrajudicial communication

to Defendant David Green which is believed to be used to seek malicious criminal charges. (See

Compl. ¶ 2, 8.; [Docket No. 26 Ex. B]) Morgan v. McLaughlin, 188 N.W.2d 829, 831 (Minn.

1971) (noting that the "gist" of a malicious-prosecution claim is "the malicious instigation of a

prosecution”.) See also Jenkins v. County of Hennepin, Minnesota, Civ. No. 06-3625 (RHK/AJB),


                                                13
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 14 of 45




at *23 (D. Minn. Aug. 3, 2007) As described above, Defendants malicious scheme was illustrated

by 1) January 24, 2017 emails between Defendant Middlecamp and Mary Ellen Heng, Tara Patet,

and David McCabe; 2) April 25, 2018 emails between Defendants and various state actors to

engage in felony witness tampering; 3) leaking of the Miller v. Fredin Minnesota Court of Appeals

opinion before it was officially published by illicit use of their official state roles; and 4) April 28,

2017 violent raid. Sadly, Defendants actions stole at least $200,000 from the taxpayers of Ramsey

County and the State of Minnesota not withstanding thousands of dollars from Saint Croix County,

Wisconsin and lost tax revenue from the State of Wisconsin. Defendants knowingly prevented

Plaintiff from paying for his mother’s burial and funeral by destroying his career. In human terms,

Defendants actions destroyed at least four (4) Ramsey County prosecutor careers and state

employees in the process. Defendants actions suggest they do not care about anything but

themselves. As evidenced in this case, they are not required to pay for lawyers. Defendants use

other people’s money to facilitate their scams. This is what Millennial narcissism and militant

feminism looks like when applied to powerful Millennial women like Defendants. Indeed, this

case is not unique. Defendants find it proper to rig all events in their favor and have no sense or

understanding of fairness, equality, or justice.

        As to the third prong, charges in Miller v. Fredin and the Miller State Action were reversed

and vacated by way of the Minnesota Supreme court voiding the harassment by mail statute under

First Amendment grounds on June 19, 2019 and the Minnesota Court of Appeals actions on June

26, 2019 respectively.      (See State v. Fredin, Case No. A19-0085, Minn. Crt. App., June,

September, and October ltrs.) Moreover, charges were declined in January 2018 as they relate to

Defendants December 2017 charging submissions to the Minneapolis and Saint Paul City

Attorneys’ Office. (See Compl. ¶ 9 p. 30.; [Docket No. 26 Ex. B]) As a result, “proceedings [were


                                                   14
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 15 of 45




terminated] in favor of the accused party.” Jenkins v. County of Hennepin, Minnesota, Civ. No.

06-3625 (RHK/AJB), at *23 (D. Minn. Aug. 3, 2007)

                               A. Defendants Retroactive Arguments are Extinguished by the
                                  Retroactive                                      Doctrine

       The retroactive doctrine states “new rules of constitutional procedure” apply to all cases

that are not yet final when the decision is issued. Mackey v. United States, 401 U.S. 667 (U.S.

1971.) Specifically, the retroactive doctrine states all cases on direct appeal get the benefit of the

new constitutional ruling. Teague v. Lane, 489 U.S. 288 (U.S. 1989.) Moreover, the retroactive

doctrine has been made fully retroactive even on collateral review. Montgomery v. Louisiana, 136

S. Ct. 718 (2016) Finally, the retroactive doctrine has been applied to enable state courts to apply

the new rules of constitutional procedure even on collateral review. Danforth v. Minnesota, 552

US 264, (U.S. 2008.) Ironically, Danforth was lost by current Ramsey County Judge Patrick C.

Diamond who engages in corrupt bad-faith actions to coverup the proceeding(s) on behalf of the

State of Minnesota and Defendants. Mr. Diamond has issued multiple facially constitutional

orders in an attempt to save the statute, avoid retroactive relief, and cover Defendants actions. Mr.

Diamond will probably be lavished with praise, coddled as a state court judge to fuel his ego, given

promotions, while people’s lives are in tatters. This is the legacy of Patrick C. Diamond. Mr.

Diamond destroys lives for his own personal benefit. To be clear, just like Defendants actions,

Mr. Diamond’s actions are equally pathetic, subservient, sycophantic, disgusting, and vile. Federal

Courts have a special constitutional purpose to rein in state bad-actors.

                               B. Count 1: The Miller State Action Malicious Prosecution Claim

       As described above, Plaintiff incorporates by citation the above-described evidence and

case law. Moreover, Defendants misrepresent their defense by alleging the proceeding “was not

terminated in Plaintiff’s favor … (because the) crimes [were] later found to be unconstitutional

                                                 15
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 16 of 45




does not make the Plaintiff’s prosecution malicious.” (See MTD. ¶ 4.) The problem with

Defendants statement is “later found to be” and “crimes”. Given the retroactive doctrine, the

Miller State Action was never a “crime” to begin with. The voiding of the statute is automatically

retroactive and makes the “stalking by mail” charge – for the unbelievably absurd allegation of

having a harmless Match.com profile that Defendant Miller could view or click on herself - and

its executed sentence illegal. (See Compl. ¶ 9; 2 p. 2; 30; State v. Fredin, Case No. A19-0085,

Minn. Crt. App., June, September, and October ltrs.) Jenkins v. County of Hennepin, Minnesota,

Civ. No. 06-3625 (RHK/AJB), at *23 (D. Minn. Aug. 3, 2007) (holding proceeding being

terminated in favor of the Plaintiff a requisite element to test a malicious prosecution claim.)

                               A. Count 2: December 14-15 2017 Show Cause Malicious
                                  Prosecution

       Defendants allege “Count 2 fail to allege an essential element of his claim – the institution

of a criminal proceeding against him.” (See MTD. ¶ 5.) Defendant Schaefer and her rogue lawyer,

Defendant Peter R. Mayer, were conducting a vigilante malicious prosecution scheme on behalf

of Defendant Middlecamp through the Minneapolis City Attorney’s Office. Indeed, they must be

charged with obstruction of justice, stalking, false reporting, attempting kidnapping, assault or

tampering. The act of providing a draft copy of a contempt motion to Defendant David Green –

Defendant Mayer’s Northwestern law school “buddy” - is an act to initiate a criminal proceeding.

At that time, Defendant Green was a Special Assistant Minneapolis City Attorney in charge to

some degree in criminal prosecutions and charging decisions. Defendant Green, Mayer, and

Schaefer conspired to send the draft copy of the report by email originally to Defendant Green’s

Minneapolis City Attorney Office email for purposes of initiating a criminal proceeding and then

sending the report back by email to Defendant Green’s Dorsey and Whitney corporate email form

his Minneapolis City Attorney Office official email. (See [Docket. No. 26 Ex. B.]) Maggi v.

                                                 16
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 17 of 45




McComiskey, 2017 DNH 228 (D.N.H. 2017) (holding “for malicious prosecution purposes, a[n]

[alleged] victim "initiates a criminal proceeding" by making a report to police.”)

                                    B. Count 3: May 2018 and June 2019 Malicious Prosecution

         Defendants continue their gross misrepresentations to the Court by stating “[t]he alleged

police report appears to relate to the allegation that Defendant Miller reported two memes about

her on the internet and that the appearance of these memes coincided with the Plaintiff’s release

from prison.” (See MTD. ¶ 6.) Plaintiff was never in prison.6 It is laughable that Defendants have

not been prosecuted for their felony stalking, assault, obstruction of justice, and tampering.

Further, Defendants misrepresent the malicious prosecution by stating “initiation of a criminal

proceeding – is absent.” Id. Finally, Defendants continue their misrepresentations by stating

“private citizens, such as Defendant Miller, do not have the power or ability to prosecute anyone.”

Id.

         Defendant Miller gratuitously gave knowingly false statements by alleging the memes were

new and later recanted by stating the memes were “approximately two years old.” (See Compl. ¶

37 p. 10; April 6, 2020 Fredin Decl. Ex. C.) Defendant Miller had already made a knowingly false

report about the memes years earlier. Williams v. Southern Ill. Riverboat/Casino Cruises, No. 06-

cv-664-JPG, at *19 (S.D. Ill. Apr. 16, 2008) (“private citizens may be liable for malicious

prosecution in some instances. While private citizens who unwittingly give false statements to law

enforcement officers and do not press the prosecution to proceed are shielded, those who

knowingly give false information may be liable for malicious prosecution.”); McHale v. W. B. S.

Corporation, 187 Conn. 444, 448 (Conn. 1982) (“A private person can be said to have initiated a



         6
           Adam C. Ballinger and Karl Johann Breyer have repeatedly blatantly misrepresented and made false
statements to this Court in other cases. Specifically, they made totally false and bizarre statements that Plaintiff had
not delivered discovery/revenge pornography profiles (published by Defendants) in those cases.
                                                          17
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 18 of 45




criminal proceeding if he has insisted that the plaintiff should be prosecuted”) Moreover, Plaintiff

was unable to use a computer or the Internet for a year. As a result, it was improbable that Plaintiff

would have been able to create such content.

II.    Plaintiff States a False Imprisonment Claim (Count 4)

       The elements of a false imprisonment require (1) words or acts intended to confine; (2)

actual confinement; and (3) awareness by the plaintiff that he is confined.” Blaz v. Molin Concrete

Prods. Co., 244 N.W.2d 277, 279 (Minn. 1976) (citing Restatement (Second) of Torts § 35).

       Defendants misrepresent their defense by stating “[p]laintiff does not explain what words

or acts of any Non-Dorsey Defendant caused him to become confined but does allege that ‘on

September 3, 2019 the confinement was reversed and vacated in Miller v. Fredin, Case No. 17-

CR-3056. Compl. ¶ 62.” (See MTD. ¶ 7.) Plaintiff alleged that Defendant Miller’s torture stemmed

“from the harmless accusation of possession (sic) a Match.com profile that Defendant Grace Miller

clicked on and viewed herself.” (See Compl. ¶ 21 p. 7.) Moreover, Plaintiff stated “[b]ased on

Defendant Miller’s actions in reporting Plaintiff’s harmless Match.com profile…” (See Compl. ¶

2 p. 2.) Defendants continue their misrepresentation by stating “[p]laintiff fails to plausibly allege

that his confinement was the result of any conduct apart from the lawful execution of the sentence

imposed by the state court.” (See MTD. ¶ 8.) As described above, the confinement was the net

result of Defendants false reporting and direct actions. Young v. Klass, 776 F. Supp. 2d 916 (D.

Minn. 2011) (Complaining witness provided primary information supporting trespass and

disorderly conduct charges)

       Even to this day, Defendants refuse to cease their malicious prosecution by continuing to

make knowingly false reports. Defendants are enabled by their co-dependent colleagues within

state and federal roles. Indeed, Defendants must be finally charged with false reporting, assault,

stalking, tampering, and obstruction of justice.
                                                   18
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 19 of 45




       Defendants state “[t]hat the statute under which the court originally imposed sentence was

later invalidated cannot invalidate the confinement.” Id. As described above, the retroactive

doctrine states “new rules of constitutional procedure” apply to all cases that are not yet final when

the decision is issued. Mackey v. United States, 401 U.S. 667 (U.S. 1971.) Teague v. Lane, 489

U.S. 288 (U.S. 1989.) (all cases on direct appeal get the benefit of the new constitutional ruling.)

Moreover, the retroactive doctrine has been made fully retroactive even on collateral review.

Montgomery v. Louisiana, 136 S. Ct. 718 (2016) (even on collateral review after the case has been

adjudicated and finalized) Danforth v. Minnesota, 552 US 264, (U.S. 2008.) (enabling state courts

to apply the new rules of constitutional procedure where the corrupt actions of then Hennepin

County Lawyer and current Ramsey County Judge Patrick C. Diamond incorrectly argued for

falsely imprisoning thousands of people.) The fact that the Ramsey County District Court bench

would assign Patrick C. Diamond – who was an subject matter expert on retroactive application -

to all actions related to Plaintiff only further supports the fact that the Ramsey County Bench knew

what they were doing was unlawful, immoral, and torture. Moreover, the accrual date of false

imprisonment began when Plaintiff was first arrested on April 27, 2017. Montgomery v. De

Simone, 159 F.3d 120 (3d Cir. 1998) (“Holding that plaintiff's "false arrest and false

imprisonment claims accrued on the night of her arrest") Lundeen v. Renteria, 302 Minn. 142

(Minn. 1974) (Stating that an arrest made without proper legal authority is false imprisonment”)

Anderson v. Averbeck, 189 Minn. 224 (Minn. 1933) (“Holding that detaining a lawfully arrested

person for an unreasonable amount of time constitutes false imprisonment”) As described above,

Plaintiff was exonerated on June 19, 2019, June 29, 2019, and September 3, 2019 by respective

state courts. In the instant case, because the accrual date began on April 27, 2017, Defendants

held Plaintiff for upwards of two (2) and a half-years including a year executed sentence stemming


                                                 19
       CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 20 of 45




from the fact Plaintiff had a harmless Match.com profile. Plaintiff is a law-abiding citizen, who

has never used any drugs, smoked, and does not drink. At 35, Plaintiff had no criminal record and

has a graduate education. Plaintiff is a pacifist despite every person in his family serving in the

military. As a result, Plaintiff was falsely imprisoned without legal authority or justification. Id.

Bissonette v. Luskey, Civil No. 02-335 ADM/AJB (D. Minn. Mar. 27, 2003) (Lawful detention by

legal authorities does not constitute false imprisonment unless the plaintiff is detained for an

unreasonable amount of time.) (quoting Warner v. Jordan, CX-97-1780, 1998 Minn. App.

LEXIS 375, at *16 (Minn. Ct. App. Apr. 7, 1998) The year sentence length constitutes an

“unreasonable amount of time.” Id.

III.    Plaintiff States Abuse of Process Claims (Counts 5, 6, 7-1)

        The elements of abuse of process require (1) the existence of an ulterior purpose in using

the process; and (2) the act of using the process to accomplish a result not within the scope of the

proceeding in which it was used. Kellar v. VonHoltum, 568 N.W.2d 186, 192 (Minn. App.

1997), review denied (Minn. Oct. 31, 1997). "The gist of the action, then, is the misuse or

misapplication of legal process to accomplish an end other than that which the process was

designed to accomplish." Pow-Bel Const. Corp. v. Gondek, 291 Minn. 386, 389, 192 N.W.2d 812,

814 (1972). To support a cause of action for abuse of process, there "must be either an injury to

the person or to property. Mere indirect injury to a person's business or to his good name is not

sufficient." Hoppe v. Klapperich, 224 Minn. 224, 232, 28 N.W.2d 780, 787 (1947) (emphasis

omitted) (quotation omitted).

        Plaintiff provides several cases to show strong likelihood of success in support of an abuse

of process claim:

           •   Van Stelton v. Van Stelton, 994 F. Supp. 2d 986 (N.D. Iowa 2014) (support for
               abuse of process where “use of process in an improper or unauthorized manner …

                                                 20
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 21 of 45




                  seeking to gain an advantage that they had not been able to acquire by any
                  legitimate means during the many years of their ongoing dispute” (quoting Gibson
                  v. ITT Hartford Ins. Co., 621 N.W.2d 388, 398 (Iowa 2001))
             •    Nitcher v. Does, 956 F.2d 796 (8th Cir. 1992) (counterclaim abuse of process
                  damages awarded where party filed a claim for an ulterior purpose.)
             •    Baker v. Oklahoma Tire Supply Company, 344 F. Supp. 780 (W.D. Ark. 1972)
                  (upholding award for abuse of process when defendant attempted to use improper
                  criminal charges to retaliate against an employee who resigned alleging that the
                  plaintiff did not fully pay a small company authorized loan under $150 in 1971
                  money)

        As to the first prong, Defendants had an ulterior collateral purpose. Defendants wanted to

maliciously prosecute Plaintiff without probable cause. Defendants true ulterior purpose was to

use Minneapolis City Attorney Office resources with an ulterior motive to collaterally criminally

prosecute Plaintiff in a civil case in violation of Minn. R. Prof. Cond. Rule 8.4 (e). (See Compl. ¶

15 p. 72.)       Defendants intended to improperly silence Plaintiff’s First Amendment rights.

Secondarily, Defendants had ulterior motives to therefore cause forced labor and deprivation of

law libraries to retaliate and silence Plaintiff.

        As to the second prong, “[t]o prevail on a claim for abuse of process, a plaintiff must "allege

that [the defendant] has used the Court's process to obtain a 'collateral advantage'—one outside the

scope of the proceedings." Imholte v. US Bank, N.A., Civil No. 19-1627 (DWF/DTS), at *8 (D.

Minn. Jan. 22, 2020)

        A. Count 5: Access to a law library

        As to the first prong, Defendants had an ulterior motive. Defendants wanted to block

Plaintiff from access to the courts. Defendants allege “Defendants [did not have] any ability or

control over how the Plaintiff was treated or what he was given access to by the Ramsey County

Correctional Department.” (See MTD. ¶ 9) Defendants denied Plaintiff access to a law library

through their repeated rigged actions in concert with the City of Minneapolis Attorneys’ Office.


                                                    21
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 22 of 45




(See Compl. ¶ 2, 6, 8.) Henze v. City OF Lee’s Summit, Missouri, Case No. 09-00099-CV-W-

DGK, at *8 (W.D. Mo. June 21, 2010) (discussing a state court domestic restraining order and that

abuse of process would exist where an action is used “attempt to garnish [that plaintiffs] wages or

execute against her property”)     Here, Defendants contacted Mary Ellen Heng, Defendant

Middlecamp’s (former) boss, to contact Saint Paul Assistant City Attorney Stephen Heng, Ms.

Heng’s husband, to contact the Ramsey County workhouse leadership, Captain Trevor Saint-

Germain, to deprive Plaintiff access to a law library. Mr. Saint-Germain stated to Plaintiff that

Mr. Heng had repeatedly contacted him to force denial of a law library. Defendants entire bizarre

action of forcing an unlawful sentence was used to block legal access. Given new FOIA evidence,

Defendants committed felony obstruction of justice, stalking, assault, kidnapping, and witness

tampering and have yet to be prosecuted. Because Defendants are powerful well-connected

women, they have not been charged or even investigated.

       As to the second prong, denying access to the courts is not within the scope of an unlawful

or lawful jail sentence. DeVaney v. Thriftway Marketing Corp., 124 N.M. 512 (N.M. 1997

(Recognizing that the tort of abuse of process must be construed narrowly "to protect the right of

access to the courts".) The Due Process Clause of the Fourteenth Amendment guarantees the right

to "adequate, effective, and meaningful" access to the courts. Bounds v. Smith, 430 U.S. 817, 822,

97 S.Ct. 1491, 1495, 52 L.Ed.2d 72 (1977); Green v. Johnson, 977 F.2d 1383, 1389 (10th

Cir.1992). The U.S. Supreme Court imposes "affirmative obligations" on the states to assure access

to the courts and assistance in the preparation and filing of legal papers. Ramos v. Lamm, 639 F.2d

559, 583 (10th Cir.1980), cert. denied, 450 U.S. 1041, 101 S.Ct. 1759, 68 L.Ed.2d 239 (1981). The

Supreme Court instructs that states may satisfy this duty "by adequate law libraries or adequate

assistance from persons trained in the law." Bounds, 430 U.S. at 828, 97 S.Ct. at 1498. Although


                                                22
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 23 of 45




this constitutional obligation does not require states to afford unlimited access to a law library,

Twyman v. Crisp, 584 F.2d 352, 358 (10th Cir.1978), and there exists no rigid or static formula to

assess whether a law library's resources pass constitutional muster, Johnson v. Moore, 948 F.2d

517, 521 (9th Cir.1991), states must provide "a reasonably adequate opportunity" to present their

legal claims.

       B. Count 6: Forced Labor

       As to the first prong, Defendants had an ulterior motive. Defendants intended to torture

Plaintiff with forced labor. Defendants redundantly state “Defendants [did not have] any ability

or control over how the Plaintiff was treated or what he was given access to by the Ramsey County

Correctional Department.” (See MTD. ¶ 9) Defendants direct actions and threats caused the

unlawful actions. Kiwanuka v. Bakilana, 844 F. Supp. 2d 107 (D.D.C. 2012) (Finding threats …

constituted abuse of the legal process intended to induce involuntary servitude.)

       As to the second prong, Plaintiff was exonerated on June 19, 2019, June 29, 2019, and

September 3, 2019 by respective state courts. (See State v. Fredin, Case No. A19-0085, Minn.

Crt. App., June, September, and October ltrs.) Plaintiff labored without pay for a year. Id. Plaintiff

was exposed to drug trafficking from others importing illegal substances into the facility. Nowhere

in a criminal proceeding or sentence is a legal process designed to force labor on innocent citizens.

(See Minn. R. Crim. Proc. https://www.revisor.mn.gov/court_rules/rule/cr-toh/.)

       C. Count 7: Improper Criminal Prosecution

       As to the first prong, Defendants had an ulterior motive. Defendants sent backchannel

communications to prosecute Plaintiff without a legitimate judicial purpose. The emails detailed

in the Complaint were not based on any legitimate law enforcement, governmental, judicial, or




                                                 23
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 24 of 45




litigation-related purpose. Defendants sent a Microsoft Word version of a show cause motion to

Defendant Green’s official Minneapolis City Attorney email. (See Compl. ¶ 2 p. 4.)

       As to the second prong, Defendants actions are not in within the regular scope of legal

process. The normal course for making a show cause motion under Minn. Stat. § 609.748

(“Harassment Statute”) Subd. 6(d)(i) includes:

            Upon the filing of an affidavit by the petitioner, any peace officer, or an
            interested party designated by the court, alleging that the respondent has
            violated an order issued under subdivision 4 or 5, the court may issue an
            order to the respondent requiring the respondent to appear within 14 days
            and show cause why the respondent should not be held in contempt of
            court. The court also shall refer the violation of the order to the
            appropriate prosecuting authority for possible prosecution under
            paragraph (b), (c), or (d).

Specifically, the Harassment Statute states the respondent shall appear “within 14 days” and only

thereafter should the petition be referred to the “appropriate prosecuting authority”. Moreover, the

“appropriate” authority here is not the City of Minneapolis Attorneys’ Office. The Ramsey County

District Court typically refers petitions to the Ramsey County or City of Saint Paul City Attorneys’

Office. The only case, in which, the Ramsey County District Court or the Saint Paul/Ramsey

County Attorney’s Office Would refer a case to Minneapolis/Hennepin County would be if there

is a blatant conflict of interest. It is hard to imagine how Defendant Catherine Schaefer is a conflict

of interest to Ramsey County. Defendants sent an extrajudicial Microsoft Word rough draft

version directly to the Minneapolis City Attorneys’ Office without going through the Ramsey

County District Court. This constitutes an abuse of process. Grise v. Allen, Case No. 5:11-195-

KKC, at *16 (E.D. Ky. Mar. 30, 2016) (“illustrat[ing] the type of extra-judicial act needed to

sustain an abuse of process claim. In Mullins, the plaintiff repaired the defendants' cars, but the

defendants were unhappy with the quality of the work and the cost. The defendants went before a

grand jury and obtained two indictments against the plaintiff that charged him with theft by

                                                  24
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 25 of 45




deception”) (quoting Mullins v. Richards, 705 S.W.2d 951 (Ky. Ct. App. 1986)) Moreover,

Plaintiff did not discovery this evidence until October 28, 2019. The discovery rule applies. The

discovery rule provides that a “cause of action did not accrue until there was some “evidence of a

causal connection between the … and the defendant's … act, or omission” such that [a plaintiff]

“knew or should have known ... the causal relationship.” Huggins v. Stryker Corp., 932 F. Supp.

2d 972, 986 (D. Minn. 2013) Under the discovery rule, "a cause of action accrues and the statute

of limitations begins to run when the plaintiff discovers, or with due diligence should have

discovered, the injury which is the basis of the litigation." Orduno v. Pietrzak, Civil No. 14-1393

ADM/JSM, at *6 n. 2 (D. Minn. Oct. 28, 2014) (quoting Comcast of Ill. X v. Multi-Vision Elecs.,

Inc., 491 F.3d 938, 944 (8th Cir. 2007)) Hoppe v. Klapperich, 224 Minn. 224, 228-29 (Minn.

1947) (“threatening … arrest and prosecution on a criminal charge … [to] procure[] the issuance

of the warrant.” supports an abuse of process claim) And, this is where Defendants implicitly

threatened criminal prosecution by emailing. (See Compl. ¶ 2 p. 4.)

IV.    Plaintiff States an Assault and Battery Claim (Count 7)

       The elements of assault and battery require (1) intentional, unpermitted offensive contact

with another.” See Paradise v. City of Minneapolis 297 N.W.2d 152 (1980) Defendants allege

they did not “touch[] [Plaintiff] or threaten[] to cause him bodily harm.” (See MTD. ¶ 10.)

Plaintiff was routinely assaulted at the behest of Defendants during hearings and during the totally

and absolutely illegal and unlawful year sentence for possession of a harmless dating profile.

While unlawfully kidnapped between October 17, 2018 to June 12, 2019, Plaintiff was assaulted

on an ongoing basis by the minute, hour, and day. Defendants “intentional[[ly] caused the assault”,

the assault was “unpermitted” with respect to the illegal sentence, and the contact was always

offensive. Plaintiff was thrown against the wall on several occasions at the behest of Defendants.


                                                25
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 26 of 45




(See Compl. ¶ 124. P. 21.) Defendants had already assaulted Plaintiff during the April 28, 2017

raid and attempted to do so again on December 14-15, 2017 by way of their backchannel emails.

This includes attempts with the May 2018 and June 2019 knowingly false reports. (See April 6,

2020 Fredin Decl. Ex. C; Compl. ¶ 31-40 p. 10-11.) Finally, Defendants systematic scheme to

maliciously prosecute Plaintiff was evidenced in the past by bogus violent raids and bizarre

statements including offering a pro bono attorney to a woman who had never met, spoken to, or

knew Plaintiff. (See Compl. ¶ 8.) In re Halverson, 226 B.R. 22 (Bankr. D. Minn. 1998) (debtor

had committed assault, battery and false imprisonment, that his conduct was willful.) (cited by

Lewis v. Long (In re Long), 528 B.R. 655 (Bankr. W.D. Va. 2015) (Finding that the torts of

intentional assault, battery, and false imprisonment all satisfied the requirement of willful and

malicious, in part, due to the elements of intent in each offense.) As a result of Defendants actions,

Plaintiff was assaulted by staff and several others. Radoncic v. Pinnacle Entm't, Inc., No.

4:15CV1194 JCH (E.D. Mo. Jan. 28, 2016) (holding “that intended, offensive bodily contact with

another” consistent with assault claim.)

V.     Plaintiff States a Negligence Claim (Counts 8-10)

       The elements of negligence require (1) existence of a duty of care; (2) breach of that duty;

(3) proximate causation; and (4) injury.” Bjerke v. Johnson, 742 N.W.2d 660, 664 (Minn. 2007).

“Duty is a threshold question . . . .” Glorvigen v. Cirrus Design Corp., 816 N.W.2d 572, 582

(Minn. 2012).

                               A. Count 8: Negligent Imprisonment

       As to the first prong, Defendants argue the claim “failed to plausibly plead that any action

of the Non-Dorsey Defendants were the proximate cause of his alleged damages relating to his

incarceration.” (See MTD. ¶ 11.) A “defendant owes a duty to protect a plaintiff when action by


                                                 26
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 27 of 45




someone other than the defendant creates a foreseeable risk of harm to the plaintiff and the

defendant and plaintiff stand in a special relationship.” In re Target Corp. Customer Data Sec.

Breach Litig., 64 F. Supp. 3d 1304, 1308 (D. Minn. 2014) (internal citations omitted) An

“exception to this rule exists when the parties are in a special relationship and the harm to the

plaintiff is foreseeable.” Id. As it relates to Defendant Middlecamp, a licensed attorney, in concert

with Defendants where Defendants used Defendant Middlecamp’s official role to wrongfully

pursue charges:

           •   Bremer Business Finance Corp. v. Dorsey & Whitney (In re SRC Holding Corp.),
               364 B.R. 1 (D. Minn. 2007) (“A reasonably prudent lawyer would not satisfy the
               duty of care by simply reaching his or her own conclusion …” … "a professional
               must use reasonable care to obtain the information needed to exercise his or her
               professional judgment, and failure to use such reasonable care would be negligence,
               even if done in good faith.");
           •   Togstad v. Vesely, Otto, Miller Keefe,291 N.W.2d 686, 693 (Minn. 1980) (per
               curiam) (stating that the case did "not involve mere error of judgment" where "gist
               of plaintiffs' claim is that [the attorney] failed to perform the minimal research that
               an ordinarily prudent attorney would do" in a similar situation)
           •   Hanson v. Hackley, No. C7-98-1410 (Minn. Ct. App. Feb. 2, 1999) (allowing gross
               negligence and false imprisonment fashioned claims to go onward to trial in a §
               1983 context.)
           •   Claborn v. Yuma Cnty., No. 1 CA-CV 16-0204 (Ariz. Ct. App. Mar. 30, 2017)
               (allowing Arizona state law claims to go forward for false imprisonment and
               negligence claims)
           •   Martinez v. City of Los Angeles, 141 F.3d 1373, 1381 (9th Cir. 1998) (reversing
               dismissal and thereby allowing state law claims for negligence, intentional
               infliction of emotional distress, and negligent infliction of emotional distress to
               move forward to trial. This includes the context of a false imprisonment scenario
               in capturing the wrong person with the same name “Jose Martinez” as the alleged
               real suspect where it caused a prolonged duration of false imprisonment for the
               wrong person with the same Mexican name.)

       As to the second and third prongs, Defendants breached their duty of care. This is a

straightforward negligence case where Defendants own conduct in “created a foreseeable risk of

the harm that occurred, and Plaintiff[] [is] the foreseeable victim[] of that harm.” In re Target

Corp. Customer Data Sec. Breach Litig., 64 F. Supp. 3d 1304, 1308 (D. Minn. 2014) (internal
                                                 27
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 28 of 45




citations omitted) Defendants engaged in a systematic pattern of knowingly false police reports,

leaking of confidential information, and using their official positions as state prosecutors and

federal employees to send material information without judicial or legal justification to effectuate

a malicious prosecution scheme.         (See Compl. ¶ 2; 9.) Defendants were sending material

information to the Minneapolis City Attorneys’ Office and the Saint Paul City Attorneys’ Office.

Id. The destination of material information stems from Defendants obsession to malicious

prosecute Plaintiff. Id. The proximate cause of the breach was Defendants actions. Id.

        As to the fourth prong, Plaintiff continued to suffer ongoing injury. Defendants actions

were “outrageous and totally malicious.” Id. Defendants prevented Plaintiff from access to his

dying mother. Id. Defendants did not prosecute Plaintiff for any serious or real allegation to begin.

Defendants never alleged Plaintiff acted violently or threatened physical harm. Id.

                                  B. Count 9: Negligent False Reporting in May 2018 and June 2019
                                     by                      Defendant                     Miller

        Defendant Miller knowingly filed bogus reports to torture, assault, and threaten Plaintiff.

(See April 6, 2020 Fredin Decl. Ex. C; Compl. ¶ 31-40 p. 10-11.) Defendant Miller argues “[e]ach

of the Plaintiff’s allegations relating to the police reports he has identified in his Complaint end

the same way–no injuries and no charges. With respect to damages, Plaintiff has either pleaded

their nonexistence on the face of the Complaint or relied on a formulaic recitation of the elements

that are insufficient to survive a motion to dismiss.” (See MTD. ¶ 13.)

        As to the first prong, Defendant Miller had a duty of care not to make knowingly false

police reports. December Miller knew her actions were dangerous to Plaintiff. Johnson v.

O’Brien, 258 Minn. at 506, 105 N.W.2d at 247 (holding that knowledge of a dangerous condition

is also a basis for liability).



                                                  28
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 29 of 45




        As to the second prong, Defendant Miller breached her duty of care when she admitted her

report was false “[Defendant Miller] told me she discovered the memes reported in this case were

approximately 2 years old.” (See Compl. ¶ 37 p. 10.) Clemmons v. Armontrout, 477 F.3d 962 (8th

Cir. 2007) (failure to investigate key factual allegations amount[s] to negligence.) ”) Moreover,

Plaintiff was unable to use a computer or the Internet for a year. As a result, it was improbable

that Plaintiff would have been able to create such content.

        As to the third prong, Defendant Miller admitted to making the report. Defendant Miller’s

knowingly negligent actions is the proximate cause of the report and injury. Id.

        As to the fourth prong, Plaintiff suffered injury. Plaintiff was repeatedly accused of

nonsensical crimes based on alleged meme to refute Defendants terrifying domestic terrorism.

Plaintiff’s First Amendment rights have been further stolen from him by way of Defendant Miller’s

negligent false reporting. Most importantly, Defendant Miller’s truly evil actions were done while

Plaintiff’s mother was dying and while Plaintiff bereaved the loss of his mother. Defendant

Miller’s actions distracted Plaintiff’s focus and further caused harm. (See Compl. ¶ 93 p. 18.)

Defendant Miller’s false reporting caused Plaintiff to be unable to pay the funeral and burial costs

of his own mother.

                              C. Count 10: December 14-15 Emails

        On December 14, 2017, Defendant Schaefer, Lindsey Middlecamp and David Middlecamp

(“December 14 Defendants”) in concert with Dorsey Defendants acted to maliciously prosecute

Plaintiff.   (See Compl. ¶ 4 p. 2.) Defendant Schaefer, Lindsey Middlecamp, and David

Middlecamp argue their actions were “not a criminal prosecution.” (See MTD ¶ 14.)

        As to the first prong, Defendants had a duty of care not to send Plaintiff’s private

information to their attorney friends in seeking to bring bogus criminal charges. December 14


                                                29
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 30 of 45




Defendants knew their actions were dangerous to Plaintiff. Johnson v. O’Brien, 258 Minn. at

506, 105 N.W.2d at 247 (holding that knowledge of a dangerous condition is also a basis for

liability).

        As to the second prong, the December 14 Defendants breached their duty of care by using

the show cause motion to criminally prosecute Plaintiff. December 14 Defendants sent the

information by email to the Minneapolis City Attorneys’ Office. December 14 Defendants

emailed their attorney friends. Specifically, December 14 Defendants sent it to Defendant David

Green the Special Assistant City Attorney responsible for charging decisions. No charges could

be brought based on the nonsensical false allegations. Clemmons v. Armontrout, 477 F.3d 962

(8th Cir. 2007) (failure to investigate key factual allegations amount[s] to negligence.)

        As to the third prong, December 14 Defendants were the proximate cause of injury.

        As to the fourth prong, Plaintiff suffered injury. Plaintiff was repeatedly accused of

nonsensical crimes based on fabricated allegations planted by December 14 Defendants and their

terrifying domestic terrorism. Plaintiff’s First Amendment rights have been further stolen from

him by way of Defendant 14 Defendants negligent false reporting. Most importantly, December

14 Defendants truly evil actions were done while Plaintiff’s mother was dying. December 14

Defendants actions distracted Plaintiff’s focus and further caused harm. (See Compl. ¶ 93 p. 18.)

December 14 Defendants false reporting caused Plaintiff to be unable to pay the funeral and burial

costs of his own mother.

VI.     Plaintiff States a Fraud Claim (Count 11)
        The elements of fraud require (1) the defendant made a false representation of a past or

existing material fact susceptible of knowledge; (2) the defendant did so knowing the

representation was false, or without knowing whether it was true or false; (3) The defendant

intended to induce the plaintiff to act in reliance on that representation; (4) The plaintiff acted in

                                                 30
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 31 of 45




reliance on the defendant’s false representation; and (5) The plaintiff suffered pecuniary damage

as a result of that reliance. Valspar Refinish, Inc. v. Gaylord’s, Inc., 764 N.W.2d 359, 368 (Minn.

2009).

         Defendant Miller argues Plaintiff “did not rely on any representation that Defendant Miller

allegedly made to the police. And the Plaintiff has not alleged that Defendant Miller intended the

Plaintiff (and not the police) to act in reliance on any alleged representations made by Defendant

Miller. Finally, the Plaintiff has not alleged that he suffered any pecuniary damage as a result of

relying on such statements” (See MTD. ¶ 15.)

         As to the first and second prong, Defendant Miller made a false representation of a past or

existing material fact in her May 2018 and June 2019 police reports. (See April 6, 2020 Fredin

Decl. Ex. C; Compl. ¶ 31-40 p. 10-11.) Defendant Miller committed fraud by initially stating her

report was completely brand new to conceal her false statements while later declaring “she

discovered the memes reported in this case were approximately 2 years old.” (See Compl. ¶ 37 p.

10.) As described here, Defendant Miller knew her representations were false. ”) Moreover,

Plaintiff was unable to use a computer or the Internet for a year. As a result, it was improbable

that Plaintiff would have been able to create such content.

         As to the third prong, Defendant Miller intended to induce Plaintiff to act. Specifically,

Defendant Miller intended Plaintiff to spend money in legal fee(s) and energy defending her

actions.

         As to the fourth prong, Plaintiff acted in reliance of Defendant Miller’s actions. Plaintiff

was forced to respond to yet another false police report. Plaintiff was unable to focus on his

mother’s burial and funeral expenses.




                                                 31
       CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 32 of 45




        As to the fifth prong, Plaintiff suffered damages. Most importantly, Defendant Miller’s

truly evil actions were done while Plaintiff’s mother was dying. Defendant Miller’s actions

distracted Plaintiff’s focus and further caused damage. (See Compl. ¶ 93 p. 18.) Defendant

Miller’s false reporting caused Plaintiff to be unable to pay the funeral and burial costs of his own

mother or focus on his bereavement process. Plaintiff suffered the loss of his professional

livelihood and income.

VII.    Plaintiff States an Invasion of Privacy – Intrusion Upon Seclusion Claim (Count 12)
        The elements of invasion of privacy – intrusion upon seclusion require (1) one

intentionally intrudes, physically or otherwise, upon the solitude or seclusion of another or

his private affairs or concerns if the intrusion would be highly offensive to a reasonable

person. See Lake v. Wal-Mart Stores, Inc., 582 N.W.2d 231, 233 (Minn. 1998) As described

above, Defendants unlawfully kidnapped and held Plaintiff against his will at the Ramsey County

Workhouse. The Minnesota state courts held the kidnapping to be unlawful on June 19, 2019,

June 29, 2019, and September 3, 2019 respectively. Defendants mistakenly argue “Plaintiff alleges

no intrusion undertaken by any of the Defendants. Instead, as alleged by the Plaintiff, his seclusion

was appropriately intruded upon by the prosecuting attorney who secured a conviction and

sentencing of the Plaintiff.” (See MTD. ¶ 16.) Defendants actions were the only reason the kidnap

occurred or could have happened.

        Plaintiff provides several cases to show strong likelihood of success in support of an

invasion of privacy – intrusion upon seclusion claim:

           •   Swarthout v. Mutual Service Life Ins. Co., 632 N.W.2d 741, 744-45 (Minn.Ct.App.
               2001) (“must have a reasonable expectation of seclusion or solitude in the data
               source.”)
           •   Lehman v. Zumbrota-Mazeppa Public Schools, No. A04-1226 (Minn. Ct. App. Apr.
               19, 2005) (“Requiring an affirmative act by defendant in obtaining information.”)



                                                 32
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 33 of 45




       As to the first prong, it is defined as “intentionally intrud[ing]” in a “highly offensive”

manner. Id. Defendants provided private information to third parties in an effort to maliciously

destroy Plaintiff. (See Compl. ¶ 2; 9.) There was no reasonable basis for providing this

information to circumvent statutory judicial channels. Id. Therefore, Plaintiff had a “reasonable

expectation of seclusion or solitude in the data” provided by Defendants to third parties. Swarthout

v. Mutual Service Life Ins. Co., 632 N.W.2d 741, 744-45 (Minn.Ct.App. 2001) Plaintiff did not

“explicitly authorize its disclosure”. Id at 745. Plaintiff did not know that the contents of any

information “would be disclosed” by Defendants. Olwell v. Medical Information Bureau, Civil

No. 01-1481 (JRT/FLN), at *1 (D. Minn. Jan. 7, 2003) (requiring affirmative consent of disclosure

to nullify invasion of privacy) Dorsey Defendants had alleged “[a]s best as can be gleaned from

his Complaint” that the invasion of privacy resulted from an unlawful imprisonment. (See Dor.

MTD. ¶ 12.) Defendants continue to ignore that it is an invasion of privacy to conduct secret

backchannel malicious prosecution schemes and disclose Plaintiff’s private information to third

parties without proper judicial adjudication. (See Compl ¶ 8.) Moreover, Defendants acted in

concert with Dorsey Defendants to invade Plaintiff’s privacy through the unlawful sentence. (See

Compl ¶ 2.) Defendants also sent Plaintiff’s private information on December 14-15, 2017 to

effectuate their scheme.

VIII. Plaintiff states an Intentional Infliction of Emotional Distress Claim (Counts 13-15)

       The elements of intentional infliction of emotional distress (“IIED”) require (1) conduct

so extreme and outrageous that it passes the boundaries of decency and is utterly intolerable

to the civilized community; (2) the conduct was intentional or reckless; (3) the conduct

caused emotional distress to the plaintiff; and (4) the distress was so severe that no



                                                33
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 34 of 45




reasonable person could be expected to endure it. See Langeslag v. KYMN Inc., 664

N.W.2d 860, 864 (Minn. 2003); Kelly v. City of Minneapolis, 598 N.W.2d 657

       Plaintiff presents several cases showing a strong likelihood of success in support of

an IIED claim:

           •   Hubbard v. United Press Intern., Inc., 330 N.W.2d 428, 437 (Minn. 1983)
               (“extreme and outrageous conduct intentionally or recklessly causes severe
               emotional distress”)
           •   State Farm Mut. Auto. Ins. Co. v. Village of Isle, 265 Minn. 360, 368, 122 N.W.2d
               36, 41 (1963)(a plaintiff may recover emotional distress damages when there has
               been a "direct invasion of the plaintiff's rights such as that constituting slander,
               libel, malicious prosecution, seduction, or other like willful, wanton, or malicious
               conduct."
           •   Bender v. City of New York, 78 F.3d 787 (2d Cir. 1996) (upholding IIED claim
               when malicious prosecution is present)
           •   Murray v. Wal-Mart, Inc., 874 F.2d 555, 560 (8th Cir. 1989) (holding that store
               acted with police in working to prosecute without probable cause where
               “[defendant] continued to detain, search, and prosecute [plaintiff] without
               probable cause and in violation of its own policy smacks of exactly the type of
               "intentional infliction" to which this cause of action refers.”)

       A. Count 13: False imprisonment

       Defendants “falsely imprisoned” Plaintiff.    (See Compl. ¶ 2 p. 2.) As to the first prong,

torturing, kidnapping and falsely imprisoning Plaintiff for a duration spanning an entire year is

defined as “extreme and outrageous” conduct. Hubbard v. United Press Intern., Inc., 330 N.W.2d

428, 437 (Minn. 1983).

       Defendants mislead the Court by arguing the IIED claim “fail[s] because he fails to allege

that any Non-Dorsey Defendant directed any conduct at him at all, let alone conduct that passes

the bounds of decency…even if the Non-Dorsey Defendants had been attempting to initiate

criminal charges against him and had directed communications to Plaintiff saying as much, that

conduct would—as a matter of law—be insufficiently outrageous to support an IIED claim.” (See

MTD. ¶ 17.) Furthermore, Dorsey Defendants admit to “attempting to initiate criminal charges.”

                                                34
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 35 of 45




(See Dor. MTD. ¶ 15.) As described above, it is “outrageous” if a direct invasion of rights occurs.

Manteuffel, 570 N.W.2d 807. Secondly, it is “outrageous” and “reckless” if a private firm or

citizen acts in concert with a government body to continue to prosecute without probable cause.

Murray, 874 F.2d 555, 560 (8th Cir. 1989) Indeed, if kidnap and false imprisonment not

outrageous, nothing ever could be.

        As to the second prong, this conduct is defined as “reckless” conduct. White v. Stenglein,

Civil No. 15-2573 (DSD/TNL) (D. Minn. Sep. 8, 2016) Specifically, Defendants withheld

exculpatory evidence, lied under oath, and have continued a pattern of false reporting that has not

ceased even to this day. The apprehension of these facts quite clearly shows a pattern of “reckless”

behavior.

        As to the third prong, it is defined as “distress inflicted”. Id. Plaintiff was deprived of

privacy for an ongoing period of at least one year. Plaintiff endured great emotional trauma and

distress.

        As to the fourth prong, it is defined as “severe”. Moreover, “[t]he law intervenes only

where the distress inflicted is so severe that no reasonable man could be expected to endure it.'"

Hubbard v. United Press Int'l, 330 N.W.2d 428, 439 (Minn. 1983) This is particularly where a

Defendants act in concert with the Minneapolis City Attorneys’ office and private law firms to

prosecute Plaintiff in a civil case for frivolous non-crimes. (See Compl. ¶ 8.) Defendants

prevented Plaintiff from being with his dying mother.

        B. Count 14 and Count 15: May 2018 and June 2019 False Police Reports and December
            14 Defendants Extrajudicial Actions

        Plaintiff presents several cases showing a strong likelihood of success with respect to an

IIED claim for false police reports.




                                                 35
       CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 36 of 45




   •    Sylvester v. City of New York, 385 F. Supp. 2d 431 (S.D.N.Y. 2005) (Denying summary
        judgment on an IIED claim to police officers who, among other things, allegedly pressured
        individuals to give false statements.)
   •    Kurschus v. Painewebber, Inc., 16 F. Supp. 2d 386, 391, 395 (S.D.N.Y. 1998) (holding
        that the plaintiff's claim that the defendants plotted to accuse falsely the plaintiff of
        coercing sex from one of the defendants satisfied the first element of IIED.)
   •    Wahhab v. City of New York, No. 02 Civ. 0851, 2005 WL 323716, at *14 (S.D.N.Y. Feb.
        10, 2005)(denying defendants motion for summary judgement on plaintiffs’ IIED cause of
        action because the claim was not wholly duplicative of claims for assault and battery.)
   •    Fredin v. Miller, Case No. 18-CV-466 (D. Minn. 2018) (allowing claims for IIED to go
        forward against Defendant Miller for nearly identical false police reporting.)

                       i.     Count 14: May 2018 and June 2019 Reports

        Defendant Miller made knowingly false representations to the Saint Paul Police in May

2018 and June 2019.     (See April 6, 2020 Fredin Decl. Ex. C; Compl. ¶ 31-40 p. 10-11.)

        As to the first prong, providing knowingly false police reports is defined as “extreme and

outrageous” conduct. Hubbard v. United Press Intern., Inc., 330 N.W.2d 428, 437 (Minn. 1983).

On June 20, 2019, Defendant Miller did so knowing that she provided her false allegations in an

attempt to extend her torture, re-kidnap and falsely imprison following his release from her torture

chamber on June 12, 2019. This was eight (8) days after Plaintiff was finally released from

Defendant Miller’s torture and kidnap scenario. Moreover, Defendant Miller kidnapped Plaintiff

while his mother was dying and used her false reports to further harm Plaintiff while he bereaved

the loss of his mother. Defendant Miller misleads the Court by arguing the IIED claim “fail[s]

because he fails to allege that any Non-Dorsey Defendant directed any conduct at him at all, let

alone conduct that passes the bounds of decency…even if the Non-Dorsey Defendants had been

attempting to initiate criminal charges against him and had directed communications to Plaintiff

saying as much, that conduct would—as a matter of law—be insufficiently outrageous to support

an IIED claim.” (See MTD. ¶ 17.)       Defendant Miller made the report herself.      Furthermore,

Dorsey Defendants admit to “attempting to initiate criminal charges.” (See Dor. MTD. ¶ 15.) As


                                                36
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 37 of 45




described above, it is “outrageous” if a direct invasion of rights occurs. Manteuffel, 570 N.W.2d

807. Secondly, it is “outrageous” and “reckless” if a citizen acts in concert with a government

body to continue to prosecute without probable cause. Murray, 874 F.2d 555, 560 (8th Cir. 1989)

”) Moreover, Plaintiff was unable to use a computer or the Internet for a year. As a result, it was

improbable that Plaintiff would have been able to create such content.

       As to the second prong, this conduct is defined as “reckless” conduct. White v. Stenglein,

Civil No. 15-2573 (DSD/TNL) (D. Minn. Sep. 8, 2016) Defendant Miller admitted her conduct

was false and misleading by claiming her report was “approximately two years old.” (See April 6,

2020 Fredin Decl. Ex. C.)

       As to the third prong, it is defined as “distress inflicted”. Id. Plaintiff was deprived of

access to liberty, threatened with more torture and kidnapping, and threatened with being thrown

into Defendant Miller’s torture chamber yet again.

       As to the fourth prong, it is defined as “severe”. Moreover, “[t]he law intervenes only

where the distress inflicted is so severe that no reasonable man could be expected to endure it.'"

Hubbard v. United Press Int'l, 330 N.W.2d 428, 439 (Minn. 1983) This is particularly where a

Defendant Miller acts in concert with the Minneapolis City Attorneys’ office and private law firms

to prosecute Plaintiff in a civil case for frivolous non-crimes thinking she can continue to engage

in the same corrupt and psychopathic pattern without any accountability. (See Compl. ¶ 8.)

Moreover, Defendant Miller held no regard or compassion that Plaintiff’s mother had died and he

was bereaving her loss. Instead, Defendant Miller decided to fabricate another bogus police report.

                      ii.     Count 15: December 14-15 False Reports




                                                37
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 38 of 45




       December 14 Defendants invented a malicious prosecution scheme through the

Minneapolis City Attorneys’ Office and sent multiple extrajudicial malicious prosecution emails.

(See Compl. ¶ 4 p. 2.)

       As to the first prong, it is defined as “extreme and outrageous” conduct. Hubbard v. United

Press Intern., Inc., 330 N.W.2d 428, 437 (Minn. 1983). December 14 Defendants mislead the

Court by arguing the IIED claim “fail[s] because he fails to allege that any Non-Dorsey Defendant

directed any conduct at him at all, let alone conduct that passes the bounds of decency…even if

the Non-Dorsey Defendants had been attempting to initiate criminal charges against him and had

directed communications to Plaintiff saying as much, that conduct would—as a matter of law—be

insufficiently outrageous to support an IIED claim.” (See MTD. ¶ 17.) Furthermore, December

14 Defendants in concert with Dorsey Defendants admit to “attempting to initiate criminal

charges.” (See Dor. MTD. ¶ 15.) As described above, it is “outrageous” if a direct invasion of

rights occurs. Manteuffel, 570 N.W.2d 807. Secondly, it is “outrageous” and “reckless” if a private

firm or citizen acts in concert with a government body to continue to prosecute without probable

cause. Murray, 874 F.2d 555, 560 (8th Cir. 1989)

       As to the second prong, this conduct is defined as “reckless” conduct. White v. Stenglein,

Civil No. 15-2573 (DSD/TNL) (D. Minn. Sep. 8, 2016) December 14 Defendants in concert with

Dorsey Defendants recklessly began trying to cover their tracks by emailing between their official

and corporate accounts. (See Compl. ¶ 27 p. 8.)

       As to the third prong, it is defined as “distress inflicted”. White v. Stenglein, Civil No. 15-

2573 (DSD/TNL) (D. Minn. Sep. 8, 2016) Plaintiff’s private information was being used for an

improper purpose to criminally charge him with bogus allegations. (See Compl. ¶ 25-30 p. 8-9.)




                                                 38
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 39 of 45




       As to the fourth prong, it is defined as “severe”. Moreover, “[t]he law intervenes only

where the distress inflicted is so severe that no reasonable man could be expected to endure it.'"

Hubbard v. United Press Int'l, 330 N.W.2d 428, 439 (Minn. 1983) This is particularly where

December 14 Defendants act in concert with Dorsey Defendants, Minneapolis City Attorneys’

office and private law firms to prosecute Plaintiff in a civil case for frivolous non-crimes. (See

Compl. ¶ 8.)    And, where it was used to conduct an extrajudicial false criminal prosecution to

benefit Defendant Lindsey Middlecamp and her Defendant friends.

IX.    Plaintiff States a Negligent Infliction of Emotional Distress Claim (Counts 16-17)

       The elements of negligent infliction of emotional distress (“NEID”) require (1) was within

a zone of danger of physical impact; (2) reasonably feared for [his or] her own safety; and (3)

suffered severe emotional distress with attendant physical manifestations.” Stead-Bowers v.

Langley, 636 N.W.2d at 343.

                              A. Count 16: NEID False Imprisonment

       Plaintiff provides several cases showing strong support for the likelihood of success in

support of an NEID claim:

           •   Stewart v. Wisinger, Case No. 5:17-CV-148-DCB-MTP (S.D. Miss. July 3, 2019)
               (NEID claim not precluded from trial when malicious prosecution present)
           •   Ruff v. Runyon, 258 F.3d 498 (6th Cir. 2001) (NEID claim not precluded from trial
               when malicious prosecution present)
           •   Ross v. City of Hartford, No. 3:12CV00141(AWT) (D. Conn. Mar. 4, 2013)
               (granting NEID claim under a malicious prosecution claim)
           •   Tebockhorst v. Bank United of Texas, No. C6-97-206 (Minn. Ct. App. Aug. 19,
               1997) (Stating requirement for malicious torts e.g., malicious prosecution to satisfy
               “zone of danger” element”)

       As to the first prong, “[d]ue to concerns about unintended and unreasonable results, the

supreme court has deliberately limited the zone of danger to the threat of personal physical

danger.” K.A.C. v. Benson, 527 N.W.2d 553, 559 (Minn. 1995) Here, Defendant Lindsey

                                                39
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 40 of 45




Middlecamp, David Middlecamp, and Schaefer placed Plaintiff in a zone of danger by their

malicious prosecution scheme. These Defendants contend that they “did not place the Plaintiff

anywhere.” (See MTD. ¶ 19.) The emails and overwhelming evidence are illustrative of these

Defendants connection to Defendant Lindsey Middlecamp and the City of Minneapolis

Attorneys’ Office who began and maintained the vindictive act. (See Compl. ¶ 17-20. p. 5-7.)

       As to the second prong, “[w]hen a plaintiff was not within the zone of danger, a plaintiff

may still be able to bring a claim of negligent infliction of emotional distress if the plaintiff can

show "a direct invasion of her rights, such as defamation, malicious prosecution, or other willful,

wanton, or malicious conduct." Stead-Bowers, 636 N.W.2d at 343. Here, Plaintiff states a

malicious prosecution claim and therefore the zone of danger exists.

       As to the third prong, a party:

          “presents a valid claim when [they] experiences a reasonable anxiety, with physical
          symptoms, from being in a situation where it was abundantly clear that [a plaintiff]
          was in grave personal peril for some specifically defined period of time." Wall v.
          Fairview Hosp. Healthcare Servs.,584 N.W.2d 395, 408 (Minn. 1998) (quotation
          omitted) See also Graham v. Independent Sch. Dist. 625, No. A05-201, at *1 (Minn.
          Ct. App. Nov. 29, 2005)

Here, the “defined period of time” lasted for a year. (See A19-0085, Minnesota Court of Appeals,
June and September letters.) Plaintiff was “assaulted on several occasions.” (See Compl. ¶ 124.
p. 21.) Moreover, these Defendants routinely placed Plaintiff in zones of danger through their
malicious prosecution scheme and backchannel extrajudicial email communications.

                               B. Count 17: May 2018 and June 2019 False Police Reports

       Defendant Miller knowingly filed bogus reports to torture, assault, and threaten Plaintiff.

(See April 6, 2020 Fredin Decl. Ex. C; Compl. ¶ 31-40 p. 10-11.) Plaintiff provides several cases

showing strong support for the likelihood of success in support of an NEID claim:

          •   District of Columbia v. McNeill, 613 A.2d 940, 944 (D.C. 1992) (holding a
              plaintiff's shock and recurring nightmares amounted to cognizable injuries for


                                                 40
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 41 of 45




                    purposes of a NEID claim); See also Williams v. Baker, 572 A.2d 1062, 1068 (D.C.
                    1990)
            •       Tran v. Rogers, D066364 (Cal. Ct. App. Sep. 28, 2015) (state court case with NEID
                    granted          on          false          statements           of           fact)

       As to the first prong, Defendant Miller placed Plaintiff in a “zone of danger.” K.A.C. v.

Benson, 527 N.W.2d 553, 559 (Minn. 1995)

       As to the second prong, Defendant Miller was extending her malicious prosecution. Stead-

Bowers, 636 N.W.2d at 343 (offering NEID claim in malicious prosecution or deprivation of rights

context.)

       As to the third prong, Plaintiff experienced nightmares, anxiety, and trauma. Specifically,

Defendant Miller deprived Plaintiff of focusing on bereaving the loss of his mother. Wall v.

Fairview Hosp. Healthcare Servs.,584 N.W.2d 395, 408 (Minn. 1998) (quotation omitted) See also

Graham v. Independent Sch. Dist. 625, No. A05-201, at *1 (Minn. Ct. App. Nov. 29, 2005)

X.     Plaintiff States an Abuse of Process Claim (Count 18)

       Plaintiff presents several cases showing a strong likelihood of success in support of an

Abuse of Process claim:

                •    In re Disciplinary Action Against Fuller, 621 N.W.2d 460 (Minn. 2001) (finding
                     attorney in violation for not disclosing to court or obtaining its approval for fees
                     as required by the rules.)
       The elements of abuse of process require (1) the existence of an ulterior purpose in using

the process; and (2) the act of using the process to accomplish a result not within the scope of the

proceeding in which it was used. Kellar v. VonHoltum, 568 N.W.2d 186, 192 (Minn. App.

1997), review denied (Minn. Oct. 31, 1997). "The gist of the action, then, is the misuse or

misapplication of legal process to accomplish an end other than that which the process was

designed to accomplish." Pow-Bel Const. Corp. v. Gondek, 291 Minn. 386, 389, 192 N.W.2d 812,

814 (1972). To support a cause of action for abuse of process, there "must be either an injury to

                                                      41
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 42 of 45




the person or to property. Mere indirect injury to a person's business or to his good name is not

sufficient." Hoppe v. Klapperich, 224 Minn. 224, 232, 28 N.W.2d 780, 787 (1947) (emphasis

omitted) (quotation omitted).

       Defendants used state appointed prosecutors in civil cases. Defendants exploited a contract

the City of Minneapolis tenders with Dorsey and Whitney to augment prosecutorial staff.

Defendants concealed their prosecution as a “pro bono” attorney from Dorsey and Whitney

(Defendant Peter R. Mayer). Defendants violated Minn. R. Prof. R. Rule 8.4(e) by failing to

disclose to the state court their financial exploitation on the taxpayers of Minneapolis. Defendants

improperly siphoned money from Minnesota and Minneapolis taxpayers in misappropriating state

prosecutors in civil cases. (See Compl. ¶ 132-141.) Defendants argue “[t]he Non-Dorsey

Defendants incorporate the Abuse of Process legal standard described in Section IV, supra. Count

18 simply restates the Abuse of Process claims already asserted in Counts 5, 6 and 7, which relate

to the alleged filing of false police reports and the proceeding in Ramsey County District Court

that resulted in Plaintiff being found guilty by a jury and incarcerated by the Court. For the reasons

already stated above, Count 18 must also be dismissed.” (See MTD. ¶ 20-21.)

       As to the first prong, Defendants had an ulterior collateral purpose. Defendants wanted to

criminally charge and scam Minnesota taxpayers into paying their legal fees in violation of Minn.

R. Prof. Cond. Rule 8.4 (e). (See Compl. ¶ 132-141.)

       As to the second prong, “[t]o prevail on a claim for abuse of process, a plaintiff must "allege

that [the defendant] has used the Court's process to obtain a 'collateral advantage'—one outside the

scope of the proceedings." Imholte v. US Bank, N.A., Civil No. 19-1627 (DWF/DTS), at *8 (D.

Minn. Jan. 22, 2020) The City of Minneapolis’s contract with Dorsey and Whitney does not




                                                 42
      CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 43 of 45




ordinarily allow extrajudicial prosecutions in civil cases. It also does not permit taxpayers to foot

the bill for implicit, tacit, indirect, quid-pro-quo deals, or direct legal fees.

XI.     Plaintiff States a Conspiracy Claim (19-1)

        The elements of conspiracy require (1) an unlawful purpose or (2) a lawful act by unlawful

means. See Robert Allen Taylor Co. v. United Credit Recovery, 2016 Minn. App. Unpub. LEXIS

936, at *30 (Minn. Ct. App. Oct. 3, 2016). A conspiracy claim is properly dismissed when there

are insufficient allegations of an underlying tort. See D.A.B. v. Brown, 570 N.W.2d 168, 172

(Minn. Ct. App. 1997).

        Once a prima facie case of conspiracy has been established, the acts, statements,

and conduct of each of the conspirators in execution or furtherance of the common purpose

may be shown as evidence against the other. See Nicolay v. Mallery, 64 N.W. 108, 62

Minn. 119, (Minn. 1895). Here, Plaintiff has stated the claims described above. Cases

involving an underlying fraud7 claim as a conspiracy claim have been brought. See Greenpond

South, LLC v. General Electric Capital Corp., 886 N.W. 2d 649 (2016). Cases involving an

underlying false imprisonment as a conspiracy claim have been brought. Dick v. Watonwan

County, 551 F. Supp. 983 (D. Minn. 1982) Cases involving an underlying malicious prosecution

as a conspiracy claim have been brought. Larson v. Bogenholm, No. 18-cv-2554 (WMW/DTS)

(D. Minn. Sep. 20, 2019) Cases involving an underlying abuse of process as a conspiracy claim

have been brought. Alexander v. Hedback, Civil No. 11-3590 ADM/JSM (D. Minn. June 5, 2012)

Cases involving an underlying IIED as a conspiracy claim have been brought. Cassell v. Cnty.

of Ramsey, Civil No. 10-4981 (JRT/TNL) (D. Minn. Mar. 19, 2012) Cases involving an


        7
           Plaintiff only asserts a fraud claim against Defendant Grace Miller but Dorsey and Non-Dorsey Defendants
are therefore liable for the acts of Defendant Miller.
                                                       43
       CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 44 of 45




underlying NIED as a conspiracy claim have been brought. Kedrowski v. Lycoming Engines, Case

No. 15-19(DSD/LIB) (D. Minn. May 8, 2015)

XII.    Plaintiff States a Claim for False Arrest (Count 19-2)

        The elements of false arrest require (1) an arrest performed by the defendant; and (2) the

unlawfulness of such arrest. Perkins v. County of St. Louis, 397 N.W.2d 405, 408 (Minn. Ct. App.

1986) (citing Lundeen v. Renteria, 224 N.W.2d 132, 135 (Minn. 1974)).

        As to the first prong, was arrested on April 28, 2017. Plaintiff’s arrest extended through

October 2019. (See Fredin v. Clysdale, Case No. 18-CV-510, May 17, 2018, Dock. No. 68.)

Montgomery v. De Simone, 159 F.3d 120 (3d Cir. 1998) (holding that false arrest claim accrued

on the date of original arrest.) Making matters worse, Plaintiff was “unlawfully imprisoned” part-

in-parcel to the unlawful arrest. (See Compl. ¶ 1.)

        As to the second prong, as described above, Defendants tortured, kidnapped, and held

Plaintiff against his will. The Minnesota Supreme Court, Court of Appeals, and Ramsey County

District Court exonerated Plaintiff respectively in June and September 2019. Id ¶ 2 Defendants

lacked probable cause. Kelly v. City of St. Paul, Civil No. 09-461 (JRT/JSM) (D. Minn. Oct. 18,

2010)    Moreover, “A citizen's right to exercise First Amendment freedoms without facing

retaliation from government officials is clearly established." Baribeau v. Minneapolis, 596 F.3d

at 481 (internal quotation marks omitted).” Kelly v. City of St. Paul, Civil No. 09-461 (JRT/JSM),

at *19 (D. Minn. Oct. 18, 2010) Defendants acted in concert with the government by using their

private contractual relationship with the City of Minneapolis Attorneys’ Office. Awareness is a

fundamental element of proving malicious confinement.         Blaz v. Molin Concrete Products

Co., 309 Minn. 382, 385, 244 N.W.2d 277, 279 (1976) Overwhelming evidence can support false

imprisonment/arrest claims. Eilers v. Coy, 582 F. Supp. 1093, 1096 (D. Minn. 1984)


                                                44
     CASE 0:19-cv-03051-SRN-HB Document 87 Filed 04/06/20 Page 45 of 45




                                       CONCLUSION

      For the reasons set forth above, Plaintiff respectfully requests that Non-Dorsey Defendants

Motion        to         Dismiss          be         denied        in         its       entirety.




Dated: April 6, 2020
Saint Croix County, WI


                                                    s/ Brock Fredin
                                                    Brock Fredin
                                                    Hudson, WI 54016
                                                    (612) 424-5512 (tel.)
                                                    brockfredinlegal@icloud.com
                                                    Plaintiff, Pro Se




                                               45
